Citation Nr: 0402754	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death.



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran had pre-war service from November to December 
1941.  He was beleaguered from December 1941 to January 1942 
and in non-casualty status from January to March 1942.  He 
was in missing status from March 1942 to April 1943.  The 
veteran was a prisoner of war from April to May 1943.  He was 
in non-casualty status from May 1943 to March 1945.  The 
veteran was in the Recognized Guerrilla Service from March to 
November 1945.  He served in the Regular Philippine Army from 
November 1945 to April 1946.  The veteran died in October 
1973; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.


FINDINGS OF FACT

1.  The veteran died in October 1973.

2.  By RO decision in August 1978, entitlement to service 
connection for cause of death was denied; the appellant did 
not initiate an appeal.

3.  The evidence submitted since the August 1978 RO decision 
does not bear directly and substantially on the specific 
matter under consideration and is cumulative and redundant; 
it is not, in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The August 1978 RO decision, which denied service 
connection for cause of death, is final.  38 U.S.C. § 4005 
(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  New and material evidence has not been submitted since 
the August 1978 RO decision pertinent to the claim of service 
connection for cause of death and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The new legislation provides for, among other things, notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2002 rating decision and the September 2002 Statement 
of the Case, the RO provided the appellant with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  
Additionally, the RO, in a November 2001 letter, advised the 
appellant of what the responsibilities of the VA and the 
claimant are in developing the record.  In particular, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from the veteran's private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to her claim so that VA 
could help by getting that evidence.     

The November 2001 letter advised the appellant to send in any 
additional information or evidence in support of her claim on 
a certain date, approximately 60 days from the date of the 
letter, but also informed her that if any evidence was 
received within one year and entitlement was established, the 
entitlement would be from the date of her claim.  The RO sent 
another assistance letter in February 2002, which requested 
information or evidence "preferably within 60 days."  The 
letter continued, "The faster you send us the information we 
need, the sooner we can work on your claim.  We must receive 
it within one year from the date of this letter."  The Board 
notes that two years have transpired since the appellant 
received the initial development letter and over 19 months 
have transpired since she received clear notice that she had 
one year to submit information and evidence.  Under the 
circumstances of the letters' advisements and the amount of 
time provided for development, the Board finds the VA has 
complied with the Federal Court's decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Thus, VA's duty has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
and VA terminal hospitalization records were submitted.  The 
appellant has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In an August 1978 decision letter, the RO denied the 
appellant claim for service connection for cause of the 
veteran's death on the basis that the evidence did not show 
that the veteran's death was due to a service-connected 
injury or disease.  This letter also advised the appellant of 
her procedural and appellate; however, she did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims has 
held that the Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard and regardless of whether the RO 
failed to address this preliminary issue entirely.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, 
the Board finds that new and material evidence has not been 
submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death.
 
At the time of the August 1978 RO decision, the evidence 
included service medical records, a VA special orthopedic 
examination, a certificate of death, and a number of rating 
decisions.  Service medical records included a separation 
physical examination, which reflected a history of ankylosis 
partial, right shoulder joint secondary to gunshot wound to 
the right clavicular region right acromio in combat in April 
1945.  The physical examination showed lungs were normal and 
chest x-ray was interpreted to be normal.  Abdominal viscera 
were normal.  By an October 1949 rating decision, service 
connection was granted for an injury, severe, muscle groups I 
and II, right shoulder (major) with poor clavicle and scapula 
and retained foreign bodies; clavicle, nonunion right (major) 
fractured, healed, with deformity, scapular, right; and 
healed fractures 2nd, 3rd, and 4th ribs.  These disabilities 
were assigned a combined evaluation of 50 percent, which 
continued to the time of the veteran's death.  The 
certificate of death reveals that the veteran died in October 
1973.  Cause of death was septic shock, secondary (or due to) 
pneumonia due to bronchia carcinoma with metastasis to the 
liver.  Listed under other significant conditions was 
hepatoma with metastasis to the lungs with old anterior wall.  
The RO, in its August 1978 decision, determined that the 
veteran's death was not shown to be the result of a service-
connected disability or injury.  The appellant was notified 
of this decision on August 1978.  The appellant did not file 
a notice of disagreement within one year of the August 1978 
notification.  See 38 C.F.R. § 20.201 (2003).  As such, the 
RO's determination is final.  See 38 U.S.C.A. § 7105(c) (West 
2002).

Evidence submitted since that decision that had not 
previously been considered includes the appellant's 
statements.  The appellant is competent to report that on 
which she has personal knowledge that the veteran had cough 
for many years, but the record does not show that she has the 
necessary medical training and/or expertise to provide a 
medical opinion.  Consequently, these statements do not 
qualify as material evidence and are insufficient to reopen 
the claim.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, records from Veterans Memorial Medical Center 
for the veteran's period of hospitalization from July 1973 to 
October 1973 were submitted.  These records show that the 
veteran presented with an admission diagnosis of pulmonary 
tuberculosis, moderately advanced with dyspnea.  Medical 
history indicated the present illness began about two months 
before admission as a productive cough, chest and back pains, 
and body malaise.  A few weeks prior to admission, the cough 
had progressed and the veteran developed hoarseness two weeks 
before admission.  The veteran was treated with various 
medications, fluids and vitamins.  He expired approximately 
96 days after admission.  The postmortem death certificate 
indicates cause of death was malignancy of the lung, 
bronchus, left with metastasis to the liver, right lung, 
kidney, pancreas, adrenals peritracheal- peribronchial lymph 
nodes; fibrocaseous lesions, lungs, bilateral with 
cavitation, pulmonary tuberculosis; atelectasis, lung, left, 
lower lobe; pulmonary congestion and edema, bilateral.

The Board notes that this medical evidence is new, in that it 
was not previously of record.  However, although this 
evidence provides details of treatment for the veteran's 
illnesses that resulted in his death, there is nothing in the 
records that suggests any relationship between the veteran's 
multiple causes of death and the veteran's service.  At the 
time of the August 1978, the causes of the veteran's death 
were of record.  The basis of the August 1978 decision was 
that there was no medical evidence that the causes of the 
veteran's death were related to service.  This  newly 
submitted evidence is essentially cumulative and redundant of 
information received prior to the August 1978 decision.  
Thus, it is not material to the claim.
As such, it does not bear directly and substantially on the 
specific matter under consideration; it is not in combination 
with other evidence so significant that it must be considered 
in order to finally decide the merits of the claim.

Therefore, the Board finds that the evidence received 
subsequent to the RO's August 1978 determination is not new 
and does not serve to reopen the appellant's claim for 
service connection for cause of death.  38 C.F.R. § 3.156 
(2003).  The Board has considered the doctrine of reasonable 
doubt in the appellant's favor, but, as the preponderance of 
the evidence is against her claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002). 


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for cause of 
death, the claim is not reopened.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



